

AMENDED AND RESTATED
TEXTRON INC. SHORT-TERM INCENTIVE PLAN


SECTION 1. ESTABLISHMENT AND PURPOSE


1.1 Amendment and Restatement of the Plan. Textron Inc., a Delaware company,
pursuant to the approval of its Board of Directors, hereby amends and restates
the Textron Inc. Short-Term Incentive Plan as of July 28, 2020. The Plan permits
the awarding of cash bonuses to Employees, based on the achievement of
performance goals that are pre-established by the Board of Directors of the
Company or by the Committee.


The Plan, was adopted by the Board on February 22, 2017, was effective as of
January 1, 2017, and was approved by the shareholders of the Company at the 2017
annual meeting of shareholders.


1.2 Purpose. The purposes of the Plan are to (i) provide greater motivation for
certain employees of the Company and its Subsidiaries to attain and maintain the
highest standards of performance, (ii) attract and retain employees of
outstanding competence, and (iii) direct the energies of employees towards the
achievement of specific business goals established for the Company and its
Subsidiaries.


The purposes of the Plan shall be carried out by the payment to Participants of
short-term incentive cash awards, subject to the terms and conditions of the
Plan.


SECTION 2. DEFINITIONS


As used in the Plan, the following terms shall have the meanings set forth below
(unless otherwise expressly provided).


“Award Opportunity” means an incentive award that a Participant may earn under
the Plan for a Performance Period, subject to achieving performance goals
established by the Committee pursuant to Section 5.1. For an individual, the
Award Opportunity is typically expressed as a minimum and maximum percentage of
the individual’s Target Incentive Award that defines a range within which the
actual incentive award will fall.


“Base Salary” means, for a Participant, the Participant’s regular annualized
base salary for the calendar year with respect to which the Performance Period
relates, as determined by the Company, before reductions for (i) deferred
compensation that is elected by the Participant (whether under a tax-qualified
plan or a non-qualified arrangement) and (ii) other benefit elections (e.g.,
employee contributions for health and other insurance benefits). Base Salary
shall not include compensation in excess of the base salary determined by the
Company, such as awards under this Plan; bonuses and other
image011.jpg [image011.jpg]



--------------------------------------------------------------------------------



incentives; equity awards; contributions or credits by the Company or a
Subsidiary to any employee benefit plan; overtime; relocation allowances;
severance payments; and other awards.

“Board” means the Board of Directors of the Company.


“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.


“Committee” means the Organization and Compensation Committee of the Board,
provided that the Committee shall consist of three or more individuals,
appointed by the Board to administer the Plan, pursuant to Section 3, who are
independent directors as defined under the listing standards of the New York
Stock Exchange, based upon the criteria set forth in the Textron Corporate
Governance Guidelines and Policies.


“Company” means Textron Inc., a Delaware corporation, and any successor of
Textron Inc.


“Employee” means an employee of the Company or a Subsidiary.




“Final Award” means the actual award earned by a Participant for a Performance
Period, as determined by the Committee following the end of such Performance
Period.


“Participant” means an Employee who is participating in the Plan pursuant to
Section 4.


“Performance Period” means a time period over which performance goals for an
Award Opportunity are measured. The Performance Period shall be the Company’s
fiscal year unless the Committee designates a different period.


“Plan” means this Amended and Restated Textron Inc. Short-Term Incentive Plan,
as in effect and amended from time to time.


“Subsidiary” means (i) a corporation or other entity with respect to which the
Company, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body, or
(ii) any other corporation or other entity in which the Company, directly or
indirectly, has an equity or similar interest of 50% or more and which the
Committee designates as a Subsidiary for purposes of the Plan.


- 2 -



--------------------------------------------------------------------------------



“Target Incentive Award” means the target award to be paid to a Participant when
target performance goals are achieved, as established by the Committee. For an
individual, the Target Incentive Award is typically expressed as a percentage of
the individual’s Base Salary.


SECTION 3. ADMINISTRATION


The Plan shall be administered by the Committee. Subject to the limitations set
forth in the Plan and the Committee’s authority to delegate responsibility, the
Committee shall: (i) select from the Employees of the Company and its
Subsidiaries, those who shall participate in the Plan, (ii) establish Award
Opportunities in such forms and amounts as it shall determine, (iii) establish
performance goals with respect to Award Opportunities, (iv) impose such
limitations, restrictions, and conditions upon such Award Opportunities as it
shall deem appropriate, (v) make final payout determinations with respect to
Award Opportunities, (vi) interpret the Plan and adopt, amend, and rescind
administrative guidelines and other rules and regulations relating to the Plan,
(vii) make any and all factual and legal determinations in connection with the
administration and interpretation of the Plan, (viii) correct any defect or
omission or reconcile any inconsistency in this Plan or in any Award Opportunity
granted hereunder, and (ix) make all other necessary determinations and take all
other actions necessary or advisable for the implementation and administration
of the Plan. The Committee's determinations on matters within its authority
shall be conclusive and binding upon all parties.


The Committee shall have the power to delegate to any officer or employee of the
Company the authority to administer and interpret the procedural aspects of the
Plan, subject to the Plan's terms, including adopting and enforcing rules to
decide procedural and administrative issues. For the avoidance of doubt, the
scope of any such delegation may include the authority to (i) select from the
Employees of the Company and its Subsidiaries those who shall participate in the
Plan, (ii) establish Award Opportunities in such forms and amounts as it shall
determine, (iii) establish performance goals with respect to Award
Opportunities, (iv) impose such limitations, restrictions, and conditions upon
such Award Opportunities as it shall deem appropriate and (v) make final payout
determinations with respect to Award Opportunities; provided that no officer or
employee of the Company shall have any authority with respect to an award
payable to him or her. All delegations of authority previously made with respect
to the Textron Inc. Short-Term Incentive Plan adopted in 2007 shall also apply
with respect to this Plan. To the extent of any such delegation, references to
the “Committee” herein shall be deemed to refer to the relevant delegate.


Subject to applicable laws, rules and regulations: (i) no member of the
Committee (or its delegates) shall be liable for any good faith action or
determination made in connection with the operation, administration or
interpretation of the Plan and (ii) the members of
- 3 -



--------------------------------------------------------------------------------



the Committee (and its delegates) shall be entitled to indemnification and
reimbursement in the manner provided in the Company’s Restated Certificate of
Incorporation as it may be amended from time to time. In the performance of its
responsibilities with respect to the Plan, the Committee shall be entitled to
rely upon information and/or advice furnished by the Company’s officers or
employees, the Company’s accountants, the Company’s counsel and any other party
the Committee deems necessary, and no member of the Committee shall be liable
for any action taken or not taken in reliance upon any such information and/or
advice.


SECTION 4. ELIGIBILITY AND PARTICIPATION


4.1 Eligibility. An Employee shall be eligible to participate in the Plan for a
Performance Period if included in the Plan by the Committee, subject to the
limitations of Section 7 herein.


4.2 Participation. Participation in the Plan shall be determined annually by the
Committee based upon the criteria set forth in the Plan. Participation in the
Plan for a Performance Period shall be limited to those Employees
(“Participants”) who are selected by the Committee.


4.3 Right to Reduce or End Eligibility. The Committee may elect to reduce the
Award Opportunity (as described in Section 5.2 herein) or end it altogether for
any single Participant or group of Participants at any time.


SECTION 5. AWARD DETERMINATION


5.1 Performance Goals. Prior to the beginning of each Performance Period, or as
soon as practicable thereafter, the Committee shall approve or establish in
writing the performance goals for that Performance Period. Performance goals may
include financial and/or non-financial goals.


Performance goals and their relative weight may vary by job. After the
performance goals are established, the Committee will align the achievement of
the performance goals with the Award Opportunities (as described in Section 5.2
herein), such that the level of achievement at the end of the Performance Period
as compared to the pre-established performance goals set at the beginning of the
Performance Period will determine the amount of the Final Award. The Committee
also shall have the authority to exercise subjective discretion in the
determination of Final Awards to reduce or increase a calculated award based on
the Committee's qualitative assessment of performance.


- 4 -



--------------------------------------------------------------------------------



5.2 Award Opportunities. Each Participant who is eligible for a Performance
Period shall have an Award Opportunity for such period. In the event a
Participant changes jobs during a calendar year with respect to which a
Performance Period relates, the Participant's Award Opportunity shall be subject
to adjustment as follows, unless otherwise determined by the Committee. If the
Participant changes jobs or job levels, (a) the Participant’s Target Incentive
Award (and resulting Award Opportunity) may be adjusted to reflect the amount of
time at each job or job level during the applicable calendar year, and (b) the
Participant’s goals may change as of the effective date of the job change to
reflect different performance goals, if applicable. If the Participant’s job
change results in a higher Target Incentive Award, then the Participant shall be
eligible to receive a Final Award on a full-year basis with respect to the
higher Target Incentive Award; if the job change results in a lower Target
Incentive Award, the Final Award shall be based on the Target Incentive Award
for each job, prorated for the proportion of time during the applicable calendar
year in each job. In addition, in the event that the job change is to another
business (within the Company and its Subsidiaries), the achievement percentage
used to calculate the Participant’s Final Award (i.e., the percentage of target)
shall be whichever achievement percentage (for the first business or the second
business) is higher. For the avoidance of doubt, this “higher-of” practice shall
not apply if the transfer occurs after the end of the calendar year with respect
to which the Performance Period relates.
If an Award Opportunity does not relate to a calendar year, the Committee may
make adjustments with respect to the applicable time period in a manner
consistent with the foregoing provisions .


5.3 Permitted Changes to Performance Criteria; Automatic Adjustments When
Setting Performance Goals. In connection with establishing Award Opportunities,
the Committee shall have sole discretion to provide for objectively determinable
adjustments to the performance goals and the Award Opportunities (either up or
down) during a Performance Period, without obtaining shareholder approval, if it
determines that the occurrence of external changes or other unanticipated
business conditions have materially affected the fairness of the goals and have
unduly influenced the Company's ability to meet them. These adjustments may
include, but are not limited to, those related to (i) charges, costs, benefits,
gains or income associated with reorganizations or restructurings of the Company
and/or a Subsidiary, discontinued operations, goodwill, other intangible assets,
long-lived assets (non-cash), material acquisitions or divestitures (including
associated transaction costs), litigation or the resolution of litigation (e.g.,
attorneys’ fees, settlements or judgments) or the resolution of tax audits or
currency or commodity fluctuations, or gains and losses that are treated as
“unusual or infrequently occurring items” (or any analogous or successor
concept) under U.S. Generally Accepted Accounting Principles (“GAAP”); and (ii)
the effects of changes in applicable laws or regulations. In addition,
performance goals and Award Opportunities will be
- 5 -



--------------------------------------------------------------------------------



calculated without regard to any changes in accounting standards that may be
required by GAAP after such performance goals or Award Opportunities are
established. Further, in the event that a Performance Period originally
scheduled as a twelve-month fiscal year period is subsequently reduced to a
fiscal year period of less than twelve months, the Committee shall have the
right to adjust the performance goals and the Award Opportunities accordingly,
at its sole discretion.


5.4 Final Award Determinations. Following the end of the Performance Period and
prior to payment, the Committee shall review and approve the extent to which the
performance goals and any other material terms were satisfied. Final Awards
shall be computed for each Participant as determined by the Committee. Each
Final Award shall be based upon the (i) Participant’s Target Incentive Award and
(ii) percent satisfaction of performance goals (as determined by the Committee).
Final Award amounts may vary above or below the Target Incentive Award, based on
the level of achievement of the pre-established performance goals and the
Committee’s exercise of discretion permitted by the Plan.


5.5 Limitations. The amount payable to a Participant for any fiscal year of the
Company shall not exceed U.S. $6,000,000.


SECTION 6. PAYMENT OF FINAL AWARDS


6.1 Form and Timing of Payment. Final Award payments shall be payable to the
Participant, or to his or her estate in the case of death, in a single lump-sum
cash payment, after the Committee has determined the Final Award (as described
in Section 5.4, above) and certified in writing the extent to which the
specified performance goals were achieved, but in no event later than March 15th
of the year following the calendar year in which the applicable Performance
Period ends. For the avoidance of doubt, if the Performance Period is a calendar
year, payment shall be made during the following calendar year, and, if the
Performance Period is the Company’s fiscal year, payment shall be made during
the calendar year immediately following the calendar year to which the
applicable Performance Period relates.


6.2 Unsecured Interest. No Participant or any other party claiming an interest
in amounts earned under the Plan shall have any interest whatsoever in any
specific asset of the Company or of any Subsidiary. To the extent that any party
acquires a right to receive payments under the Plan, such right shall be
equivalent to that of an unsecured general creditor of the Company.


- 6 -



--------------------------------------------------------------------------------



SECTION 7. TERMINATION OF ELIGIBILITY OR EMPLOYMENT


7.1 Termination of Eligibility. In the event a Participant ceases to be eligible
to participate in the Plan during a Performance Period but remains employed by
the Company or a Subsidiary through the end of the calendar year to which the
applicable Performance Period relates, the Final Award determined in accordance
with Section 5.4 herein shall be reduced proportionately to reflect the period
of participation prior to such cessation of eligibility only. The Final Award
thus determined shall be payable in a lump sum at the time prescribed by Section
6.1, above.


7.2 Termination of Employment. In the event a Participant's employment is
terminated for any reason prior to the end of the calendar year to which the
applicable Performance Period relates, all of the Participant's rights to a
Final Award for the Performance Period then in progress shall be forfeited.
However, the Committee, in its sole discretion, may pay a partial award for the
portion of that Performance Period that the Participant was employed by the
Company, computed as determined by the Committee and paid in a lump sum no later
than the deadline prescribed by Section 6.1, above.


7.3 Unless the Committee determines otherwise, a Participant who has earned a
Final Award with respect to a completed Performance Period but terminates
employment or otherwise ceases eligibility before the date that the Final Award
is to be paid (and after the end of the calendar year to which the Performance
Period relates) shall remain eligible to receive such Final Award. Payment shall
be made at the time prescribed by Section 6.1, above.


SECTION 8. RIGHTS OF PARTICIPANTS


8.1 Employment. Nothing in the Plan shall interfere with or limit in any way the
right of the Company to terminate any Participant's employment at any time, nor
confer upon any Participant any right to continue in the employ of the Company.


8.2 Nontransferability. No right or interest of any Participant in the Plan
shall be assignable or transferable, or subject to any lien, directly, by
operation of law, or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge, and bankruptcy.


SECTION 9. CLAWBACK PROVISION


9.1    The Committee shall, in all appropriate circumstances, require
reimbursement of any Final Award payment to an executive officer made hereunder,
where: (i) the payment was predicated upon achieving certain financial results
that were subsequently the subject of a substantial restatement of Company
financial statements filed with the
- 7 -



--------------------------------------------------------------------------------



Securities and Exchange Commission; (ii) the Committee determines the executive
officer engaged in intentional misconduct that caused or substantially caused
the need for the substantial restatement; and (iii) a lower payment would have
been made to the executive officer based upon the restated financial results. In
each such instance, the Company will, to the extent practicable, seek to recover
from the individual executive officer the amount by which the individual
executive officer’s incentive payments for the relevant period exceeded the
lower payment that would have been made based on the restated financial results.
For purposes of this provision, the term “executive officer” means any officer
who has been designated an executive officer by the Board. In addition, all
awards under the Plan are subject to all other clawback procedures of the
Company, as in effect and as amended from time to time.


SECTION 10. AMENDMENT AND MODIFICATION


10.1 Amendment by Board. Subject to applicable laws, rules, and regulations, the
Board, in its sole discretion, without notice, at any time and from time to
time, may modify or amend, in whole or in part, any or all of the provisions of
the Plan, or may suspend or terminate the Plan entirely, by written resolution
or other formal action reflected in writing.


10.2 Delegation of Amendment Authority. To the extent permitted by applicable
law, the Board may make a non-exclusive written delegation of the authority to
amend the Plan to a committee of the Board or to one or more officers of the
Company. In addition, to the extent permitted by applicable law, the Board may
authorize a committee of the Board to make a further delegation of the authority
to amend the Plan, provided that no such delegate may amend the Plan in a manner
which increases the authority of the Committee’s delegates under the Plan.


SECTION 11. MISCELLANEOUS


11.1 Jurisdiction, Venue and Governing Law. Except as to matters of federal law,
the Plan, and all agreements hereunder, shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to any
conflict of law provisions that might otherwise point to a different
jurisdiction. Any dispute, controversy or claim arising out of or relating to
the Plan or any award under the Plan shall be brought only in a court of
competent jurisdiction in the State of Rhode Island, and no other court, agency
or tribunal shall have jurisdiction to resolve any such dispute, controversy or
claim.


11.2 Withholding Taxes. The Company and its Subsidiaries shall have the right to
deduct from all payments under the Plan any federal, state, local and/or foreign
income, employment or other applicable payroll taxes that the payer determines
are required by law to be withheld with respect to such payments.
- 8 -



--------------------------------------------------------------------------------





11.3 Construction. Except where otherwise indicated by the context, (i) any
masculine term used herein also shall include the feminine, (ii) the plural
shall include the singular, and the singular shall include the plural, and
(iii) the word “include” means “including but not limited to.”


11.4 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


11.5 Costs of the Plan. All costs of implementing and administering the Plan
shall be borne by the Company.


11.6 Successors. All obligations of the Company and its Subsidiaries under the
Plan shall be binding upon and inure to the benefit of any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, amalgamation, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.


11.7 Compliance With Code Section 409A. The Plan is intended, and shall be
interpreted, to provide compensation that is exempt from or compliant with the
requirements of Code Section 409A. The Company does not warrant that the Plan
will comply with Code Section 409A with respect to any Participant or with
respect to any payment, however. In no event shall the Company; any affiliate of
the Company; any director, officer, or employee of the Company or an affiliate;
or any member of the Committee be liable for any additional tax, interest, or
penalty incurred by a Participant as a result of the Plan’s failure to satisfy
the requirements of Code Section 409A, or as a result of the Plan’s failure to
satisfy any other requirements of applicable tax laws.
- 9 -

